DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 08/04/2022 have been entered. Claims 1-46 remain pending with claims 26-46 being currently withdrawn. The amendments overcome each of the claim objections and rejections under 35 USC 112(b) set forth in the previous office action mailed on 03/04/2022. Examiner also notes that in response to the amendments to claims 19, 23, and 25, the limitations “first connecting feature”, “second connecting feature”, “a first component”, and “a second component” are no longer interpreted as invoking 35 USC 112(f) because they have been amended to recite sufficient structure.
Allowable Subject Matter
Claims 1-9 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious a method of loading an unsheathed endoluminal device into a working channel of an endoscope comprising a step of loading the unsheathed endoluminal device into a lumen of a loading tool from a coupling end of the loading tool to an open end of the loading tool and pushing the proximal end of the unsheathed endoluminal device distally along the lumen of the loading tool through the adaptor and into the working channel, in combination with the remaining limitations of the claim. Regarding claim 19, the prior art of record fails to teach or render obvious first and second connectors being mated in order for the unsheathed intragastric device to move from the delivery tool into the working channel of the endoscope, in combination with the remaining limitations of the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2010/0010293) in view of Geitz et al.  (US 2011/0270405).
Regarding claims 10 and 11, Sato et al. discloses a method of delivering an unsheathed endoluminal device (10A) into a 3body lumen (Duodenum, paragraph [0070], FIGs 7-9), comprising: advancing an unsheathed endoluminal device (10A, FIGs 2-3) into a working channel (Lumen of 52) of an endoscope (2, FIG 4, paragraph [0050] discloses 10A is inserted into 52 from the tip end of 52); advancing the endoscope through the body lumen until a distal end of the working channel is positioned at a first delivery position (Position of FIG 7) within the body lumen (Paragraphs [0067-0070]); while maintaining the distal end of the working channel at the first delivery position (Paragraph [0070] discloses 61 is tightened such that 56a is fixed to 51, thereby fixing the position of the distal end of 52), advancing the unsheathed endoluminal device distally out of the working channel and along the body lumen (FIG 8, paragraph [0071] discloses 53 is advanced relative to the distal end of the working channel to advance the endoluminal device 10A out of the working channel); advancing the unsheathed endoluminal device out of the working channel while withdrawing the endoscope from the body lumen (Paragraph [0072-0073], discloses withdraw of the endoscope while the remainder of 10A exits the working channel); and continuing to advance until the unsheathed endoluminal device is completely released from the working channel of the endoscope (FIG 9 shows the fully advanced position of the device 10A).  
Sato et al. is silent regarding a first delivery marker on the endoluminal device and fully advancing the device out of the working channel after the first delivery marker has been observed.
However, Geitz et al. discloses an endoluminal device (10) having at least a first and second delivery marker as opposite ends of the device (Paragraph [0063] discloses radiopaque markers in first region 400 and in the wires of stent 20 at and opposite side of the device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the endoluminal device to comprise a first delivery marker at a distal end and a second delivery marker at a proximal end, as taught by Geitz et al., for the purpose of aiding in positioning the endoluminal device at the desired location in the body lumen (Geitz: paragraph [0063]). In light of Geitz, it further would have been obvious to modify the method such that the endoluminal device is advanced distally until the first delivery marker is observed and stopping the advancing and withdrawing step when a second delivery marker is observed and confirming a portion of the endolumenal device is in a desired position relative to the body lumen based upon placement of the second delivery marker at a second delivery position within the body lumen, for the purpose of ensuring proper placement of the endoluminal device in the body lumen based on the positioning of the first and second delivery markers.
Regarding claim 12, Sato et al./Geitz et al. disclose the invention substantially as claimed, as set forth above for claim 11. Sato et al. further discloses the second delivery position is a duodenal bulb adjacent to a pylorus (FIG 5 in combination with FIGs 7-9 which show deployment of the device into Wd and Wc, show positioning at the duodenal bulb (Dd) adjacent to a pylorus (Opening to stomach)).  
Regarding claim 13, Sato et al./Geitz et al. disclose the invention substantially as claimed, as set forth above for claim 11. Sato et al. further discloses withdrawing the endoluminal device and endoscope proximally when the second marker is distal of 4the second delivery position (Because the claim does not require a state wherein the second marker is distal of the second delivery position, the prior art need not explicitly disclose the elements of the conditional limitation).  
Regarding claim 16, Sato et al./Geitz et al. disclose the invention substantially as claimed, as set forth above for claim 10. Sato et al. further discloses the endoscope is a gastroscope (Paragraph [0067] discloses endoscope 2 is inserted into the gastrointestinal tract).  
Regarding claim 17, Sato et al./Geitz et al. disclose the invention substantially as claimed, as set forth above for claim 10. Sato et al. further discloses the first delivery position is a third portion of the duodenum (FIG 7 shows the first delivery position includes Wd which is intestinal wall Wd of the duodenum Dd, paragraph [0070]).  
Regarding claim 18, Sato et al./Geitz et al. disclose the invention substantially as claimed, as set forth above for claim 10. Sato et al. further discloses continuing to advance comprises advancing the unsheathed endoluminal device such that a distal end of the device is in a fourth portion of the duodenum (FIG 9 shows a portion of the device inserted through Wd which is intestinal wall Wd of the duodenum Dd, paragraph [0073]).    
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2010/0010293) in view of Geitz et al.  (US 2011/0270405), further in view of Neisz et al. (US 2013/0331759).
Regarding claim 15, Sato et al./Geitz et al. disclose the invention substantially as claimed, as set forth above for claim 10. 
The device as modified is silent regarding the first delivery marker being a portion of the device that is a different color than a second portion of the device.  
However, Neisz et al. teaches a device for use in a body lumen of the gastrointestinal system (Abstract) wherein positioning of the device is aided by delivery markers in the form of being a portion of the device that is a different color than a second portion of the device (Paragraph [0043] discloses the use of contrasting colors to identify anchoring holes 1130), and further discloses that radiopaque markers are equivalent structures for achieving the desired effect of acting as a delivery marker (Paragraph [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the first delivery marker to be a portion of the device that is a different color than a second portion of the device, as taught by Neisz et al., for the purpose of providing a visual indication of the location of the first delivery marker. Furthermore, it would have been obvious to one of ordinary skill in the art to substitute a radiopaque marker for the color contrasting marker because both markers are disclosed as equivalent structures for visualizing a specific location of the device and substitution of one for the other would have resulted in the predictable result of allowing for the user to determine the position of the endoluminal device during delivery. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant’s arguments, see page 13, filed 08/04/2022, with respect to the rejection of claim 1 under 35 USC 112(b) and claim 19 under 35 USC 102(a)(1) have been fully considered and are persuasive.  In view of the amendments addressing the rejection under 35 USC 112(b) for claim 1 and the amendment reciting further structural limitations for claim 19, the rejection of claims 1 and 19 has been withdrawn. 
Applicant's arguments with respect to the rejection of claim 10 been fully considered but they are not persuasive. Applicant argues on pages 14-15 that Sato fails to disclose an “unsheathed endoluminal device” because the fastener 10A of Sato which has been interpreted as an unsheathed endoluminal device is positioned within the insertion device 60 and not delivered into the working channel of an endoscope. It is the examiners position that the lumen of the insertion device can be interpreted as a working channel of the endoscope. The endoluminal device is positioned within said lumen without any further sheathing means, and is advanced distally out of said working channel as required by the claim. Therefore, it is the examiner’s position that the claim limitation has been met because the claim does not specifically require the endoluminal device to come in direct contact with the inner lumen wall of element 4. Applicant’s arguments on page 14 further make reference to a loading tool and adaptor, with regard to claim 10. Examiner notes that these limitations are features which are not claimed. Therefore, applicant’s arguments are not persuasive and the rejection of claim 10 is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/Primary Examiner, Art Unit 3771